     Case 3:20-cv-03354-X Document 9 Filed 12/02/20                        Page 1 of 4 PageID 53



                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

   MHSH HOLDINGS, LLC;                                    §
   DFW GROUP 4 INVESTMENTS                                §
   LLC;                                                   §
   JST VB PROCEEDS, LLC; and                              §
   BREZAN LEWISVILLE HOLDINGS,                            §
   LLC.,                                                  §   Civil Action No. 3:20-CV-03354-X
                                                          §
            Plaintiffs,                                   §
                                                          §
   v.                                                     §
                                                          §
   CERTAIN UWs AT LLOYD’S/MSF                             §
   PRITCHARD SYNDICATE;                                   §
   ENDURANCE WORLDWIDE                                    §
   INSURANCE LIMITED;                                     §
   SCOTTSDALE INSURANCE
                                                          §
   COMPANY;
                                                          §
   ASPEN INSURANCE UK LIMITED;
                                                          §
   and XL/INDIAN HARBOR
                                                          §
   INSURANCE COMPANY,
                                                          §
            Defendants.                                   §
                                                          §


                          MEMORANDUM OPINION AND ORDER

        On November 9, 2020, Plaintiffs brought this insurance dispute lawsuit.

        The Eastern District of Texas is the proper venue. 1 Barring any objections, the

Court TRANSFERS this case to the United States District Court for the Eastern




         1 The subject property is located within the Eastern District of Texas. Venue is proper in “a

judicial district in which . . . a substantial part of property that is the subject of the action is situated.”
28 U.S.C. § 1131(b)(2). Because the insured property is located in Denton County, venue is proper in
the Eastern District of Texas.

                                                      1
     Case 3:20-cv-03354-X Document 9 Filed 12/02/20                      Page 2 of 4 PageID 54



District of Texas in the Sherman Division. The Court GRANTS LEAVE to the

parties to file briefing stating their objections, if any, by December 16, 2020.


                                                     I.

       Title 28, Section 1404 of the United States Code authorizes a district court to

sua sponte “transfer any civil action to any other district or division where it might

have been brought” for “the convenience of parties and witnesses, in the interest of

justice[.]” 2 This statute codifies “the doctrine of forum non conveniens for the subset

of cases in which the transferee forum is within the federal court system.” 3 “In cases

where there is no forum-selection clause, district courts ‘must evaluate both the

convenience of the parties and various public-interest considerations.’” 4 District

courts analyze Section 1404(a) transfers with private- and public-interest factors:

                 Factors relating to the parties’ private interests include
                 “relative ease of access to sources of proof; availability of
                 compulsory process for attendance of unwilling, and the
                 cost of obtaining attendance of willing, witnesses;
                 possibility of view of premises, if view would be appropriate
                 to the action; and all other practical problems that make
                 trial of a case easy, expeditious and inexpensive.” Public-
                 interest factors may include “the administrative difficulties
                 flowing from court congestion; the local interest in having
                 localized controversies decided at home; [and] the interest
                 in having the trial of a diversity case in a forum that is at
                 home with the law.” The Court must also give some weight
                 to the plaintiffs’ choice of forum. 5

       2 28 U.S.C. § 1404(a); see also Mills v. Beech Aircraft Corp., Inc., 886 F.2d 758, 761 (5th Cir.
1989) (“Such transfers may be made sua sponte.” (citing Jarvis Christian Coll. v. Exxon Corp., 845
F.2d 523, 528 (5th Cir. 1988))).
       3   Atl. Marine Constr. Co. v. U.S. Dist. Court for W. D. of Tex., 571 U.S. 49, 60 (2013).
       4 DSA Promotions, LLC v. Vonage Am., Inc., 2018 WL 1071278, at *2 (N.D. Tex. Feb. 27, 2018)
(Fitzwater, J.) (quoting Atl. Marine, 571 U.S. at 62).
       5   Atl. Marine, 571 U.S. at 62, n. 6 (internal citations omitted).

                                                     2
     Case 3:20-cv-03354-X Document 9 Filed 12/02/20                    Page 3 of 4 PageID 55




Decisions to “effect 1404 transfers are committed to the sound discretion of the

transferring judge, and review of a transfer is limited to abuse of that discretion.” 6


                                                   II.

       The Court believes that venue is proper only in the Eastern District of Texas.


                                                    A.

       The Court first considers private-interest factors. First, the plaintiffs are all

citizens of states outside Texas. Although courts afford some deference to a plaintiff’s

choice of forum, the weight to be accorded “the plaintiff’s choice of forum is

diminished, however, where she brings suit outside her home forum.” 7 Here, the

plaintiff does not reside in the Northern District of Texas. The insured property,

which is the subject of this insurance dispute, is located in Denton County, Texas.

Therefore, a transfer to the Eastern District best serves the parties.


                                                    B.

       The Court also considers public-interest factors. Because Denton County is

where the insured property is located, it is in the public’s interest for this controversy

to be resolved locally. So, a transfer is in the interest of justice.


                                                   III.



       6   Mills, 886 F.2d at 761 (quoting Jarvis Christian Coll., 845 F.2d at 528).
         7 Sivertson v. Clinton, 2011 WL 4100958 at *3 (N.D. Tex. Sept. 14, 2011) (Fitzwater, C.J.)

(citing Santellano v. City of Goldthwaite, 2011 WL 1429080, at *2 (N.D. Tex. Apr. 14, 2011) (Fitzwater,
C.J.).

                                                    3
    Case 3:20-cv-03354-X Document 9 Filed 12/02/20        Page 4 of 4 PageID 56



      For these reasons, barring any objections, the Court TRANSFERS this case

to the United States District Court for the Eastern District of Texas in the Sherman

Division. The Court GRANTS LEAVE to the parties to file briefing providing their

objections, if any, by December 16, 2020.



      IT IS SO ORDERED this 2nd day of December 2020.




                                                _________________________________
                                                BRANTLEY STARR
                                                UNITED STATES DISTRICT JUDGE




                                            4
